Citation Nr: 1438529	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-23 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar strain with sciatica (claimed as lower back pain and numbness of the left leg), to include as secondary to the service-connected plantar fasciitis of the left foot.

2.  Entitlement to service connection for bulimia, to include on a secondary basis.

3.  Entitlement to service connection for a hiatal hernia, to include on a secondary basis.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include on a secondary basis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from September 2001 through June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issues currently on appeal were previously denied by the Board in a December 2011 decision.  The Veteran appealed this case to the United States Court of Appeals for Veterans Claims (Court), and in September 2012, the Court granted a Joint Motion for Remand.  These issues have been returned to the Board for readjudication and further development.

In September 2013, the Board remanded this case for additional development, and it has been returned to the Board for further review.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013 the Board remanded these issues for additional development, including obtaining medical examinations and/or opinions for each of the remanded issues.  The case has been returned to the Board.  However, either none of the requested development has been conducted, or any development that has been completed has not been associated with the claims file.  Therefore, a remand is required in order to conduct the requested development, or to obtain any outstanding records reflecting the completion of such development.  

As noted in the prior remand, the Veteran is seeking service connection for a lumbar strain with sciatica, bulimia, a hiatal hernia, and GERD, all as secondary to a service-connected disability.  

Regarding the issue of service connection for a lumbar strain, the Veteran was afforded a VA examination for this issue in August 2008.  The Veteran has claimed that this condition is secondary to his service-connected plantar fasciitis.  A review of the VA examination report reflects that the examiner opined that "Lumbar strain with sciatica is not caused by or a result of plantar fasciitis of the left foot."  As noted in the Joint Motion for Remand, the examiner failed to offer an opinion as to whether the Veteran's plantar fasciitis aggravated his lumbar strain with sciatica.  Therefore, the Veteran should be scheduled for a new examination.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As for the issues of service connection for a hiatal hernia and GERD, the Veteran has alleged that these conditions are secondary to his service-connected PTSD.  In April 2010, a VA examiner opined that a hiatal hernia was an anatomic abnormality that was not caused by or a result of PTSD.  Regrettably, an opinion regarding aggravation was again omitted.  The examiner also opined that the Veteran had bulimia and that was the most likely cause of his GERD.  No opinion as to whether PTSD aggravated the Veteran's GERD was offered.  Therefore, new examinations on these issues are required as well.

Finally, as to the issue of entitlement to service connection for bulimia, the Veteran was afforded a "BONES" examination in April 2010.  The Veteran's contention was that he could not run secondary to his foot condition, so he started making himself throw-up to stay under the body fat standards.  The examiner opined that plantar fasciitis did not cause bulimia as this was a mental condition.  In light of this statement, the parties agreed in the Joint Motion for Remand that the Veteran should be scheduled for a VA examination before a mental health treatment provider.  Likewise, there is no opinion of record as to whether the Veteran's PTSD caused or aggravated his bulimia.

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination before an appropriate physician regarding his lumbar strain with sciatica.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in association with this examination, and the examination report must note that these items were reviewed.  The examiner is asked to perform all indicated studies and opine as to whether it is at least as likely as not that the Veteran's lumbar strain is either 1) due to or 2) aggravated by his service-connected plantar fasciitis.

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation.

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the lay statements provided by the Veteran in support of his assertions.

3.  Following completion of the first instruction above, The Veteran should also be scheduled for a VA examination (or examinations) before an appropriate physician(s) regarding his hiatal hernia and his GERD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in association with this examination, and the examination report must note that these items were reviewed.  The examiner is asked to perform all indicated studies and opine as to whether it is at least as likely as not that the Veteran's hiatal hernia is either 1) due to or 2) aggravated by his service-connected PTSD.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's GERD is either 1) due to or 2) aggravated by his service-connected PTSD.  The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation.

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the lay statements provided by the Veteran in support of his assertions.

4.  Following completion of the first instruction above, the Veteran should also be scheduled for a VA mental health examination regarding his bulimia.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in association with this examination, and the examination report must note that these items were reviewed.  The examiner is asked to perform all indicated studies and opine as to whether it is at least as likely as not that the Veteran's bulimia is either 1) due to or 2) aggravated by his service-connected PTSD.

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation.  A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the lay statements provided by the Veteran in support of his assertions.

5.  Following completion of the above, the agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.

6.  Following completion of the above, the AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



